Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 1 of 17 PagelD #: 5

Filed 49-Cl-001442 03/06/2019 David L. Nicholson, Jefid¥aah QRAGINiédk DOCUMENT
04/15/2019 12:09:36 PM
EXHIBIT 1 93689

CASE NO. JEFFERSON CIRCUIT COURT
DIVISION __

JESSICA DRURY

2108 UNITY PLACE PLAINTIFF

APT. 133

LOUISVILLE, KY 40208

V.

UNIVERSITY OF LOUISVILLE
THOMAS A. HOY, REGISTERED

AGENT DEFENDANT

UNIVERSITY OF LOUISVILLE
GRAWEMEYER HALL, SUITE 206
2301 S THIRD STREET
LOUISVILLE, KY 40292

COMPLAINT

Ke RK RK RK

Plaintiff, by and through Counsel, for her complaint, states:

NATURE OF ACTION

1. This is an individual action arising out of Defendant University of Louisville (hereinafter
“University’”) failure to provide safe and adequate student housing for Plaintiff, a
disabled student.

2. Plaintiff is a student at the University. She is a qualified person with a disability pursuant
to the Kentucky Civil Rights Act (KRS 344), the federal Civil Rights Act of 1964 (Pub.L.
88-352, 78 Stat. 241), and the Americans with Disabilities Act (Pub.L. 101-336, 104

Stat. 327).

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON, BRIAN EDWARDS (630312)

COM : 000001 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 2 of 17 PagelD #: 6

Filed

Filed

19-Cl-001442 03/06/2019 David L. Nicholson, Jeffd¥4oh QRiGISiAk&k DOCUMENT
04/15/2019 12:09:36 PM
93689

. Plaintiff chose to live in student housing offered by the University. Student housing is

often an important aspect of the “college experience,” providing students with

conveniently located living quarters and social immersion among other students.

. During the 2016-2017 and 2017-2018 school years, Plaintiff struggled to get adequate

accommodations and was endangered by the University’s emergency evacuation
procedures. She was traumatized by multiple fire evacuations and was unable to

continuing residing in campus housing.

. Asaresult, Plaintiff lost over $2,500 in rent for months in which she could not live in the

dormitory and approximately $1,500 in transportation costs to travel between the
University and her alternative residence. She suffered discrimination, humiliation, and

negligent infliction of emotional distress.

JURISDICTION AND VENUE

. Plaintiff alleges claims under common law and under the statutes of the Commonwealth

of Kentucky.

. KRS 344.450 designates the Circuit Court as the appropriate venue for injuries caused by

violations of the Civil Rights Act (ARS Chapter 344).

. The amount in controversy exceeds the minimum jurisdictional requirements.

PARTIES

. Plaintiff is a resident of Jefferson County, Kentucky.

19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000002 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 3 of 17 PagelD #: 7

Filed

Filed

49-Cl-001442 03/06/2019 David L. Nicholson, Jeff¥4oh QRAGISIEtk DOCUMENT
04/15/2019 12:09:36 PM

93689

10. Plaintiff is a student at the University of Louisville.

11.

12.

13.

14.

15.

16.

17.

18.

Defendant University of Louisville is a public university operating in Louisville,
Jefferson County, Kentucky. It is registered as a Kentucky corporation. The Principal
Office registered with the Secretary of State is: Office of University Counsel, University

of Louisville, Louisville, KY 40292.

FACTS

A. Plaintiffs Disability and Relationship to Defendant
Plaintiff is a paraplegic as a result of an incomplete spinal cord injury which she suffered
as a child.
She uses a wheelchair for daily mobility and is unable to stand for any significant period
of time.
Plaintiff enrolled as a freshman at the University of Louisville for the 2016-2017 school
year.

B. Unitas Tower
In August 2016, Plaintiff was assigned to live in Unitas Tower, located at 1901 S. Ist
Street, Louisville, KY 40208.
Plaintiff was told that Unitas was “the most accessible option.”
It was the only freshman dormitory with an elevator.
While Plaintiff was living in Unitas Tower, the University failed to provide access to an

accessible restroom on the same floor as her unit.

19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000003 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 4 of 17 PagelD #: 8

Filed

Filed

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

19-Cl-001442 03/06/2019 David L. Nicholson, Jeffd¥4oh QRAGISiétk DOCUMENT
04/15/2019 12:09:36 PM

93689

Plaintiff was assigned to live on the seventh floor and was expected to use a restroom on
the first floor.

Plaintiff slipped and fell because there were no grab bars in the shower, despite requests.
She suffered pain and soreness for several days.

She also required medical attention by her surgeon to ensure the fall did not cause
damage to the recent spinal fusion from which Plaintiff was recovering.

After Plaintiff fell, an unknown employee from the housing department met with Plaintiff
and her parents. They apologized and made corrections.

It took three weeks to get the reasonable accommodations necessary to make the
bathroom accessible.

The reasonable accommodations in this case were simply grab bars with grips and mats
in the stalls.

During the time that Plaintiff lived in Unitas Tower, there was one fire drill.

Plaintiff was not notified that there would be a fire drill in advance and believed there
was an actual emergency.

With no plan in place, two female students carried Plaintiff down the seven flights of
stairs, which was extremely dangerous for all involved.

The Unitas Tower Hall Director met with Plaintiff about an evacuation plan only after
she saw Plaintiff being carried down the stairs.

The evacuation plan provided by the University was for Plaintiff to wait near the seventh

floor elevator until assistance arrived.

19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000004 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 5 of 17 PagelD #: 9
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffd¥4oh QRAGISIAdk DOCUMENT
04/15/2019 12:09:36 PM
93689

31. There was no plan for who would provide this assistance, if anyone would be responsible
for informing firefighters of Plaintiffs location, or if anyone from the University would
follow up with Plaintiff afterward.

32. Plaintiff and her parents met with University staff and the ADA coordinator
approximately four times about the accessibility problems in Unitas Tower and were met
with hostility or indifference.

33. There was a broad policy, whether intentional or not, of avoiding accessibility concerns.
The University did not take actions to make the bathroom accessible or create an
evacuation plan until after there were problems.

34. After the fire drill, the Hall Director told Plaintiff, “I’m not supposed to say anything but
I’m sorry,” indicating an order not to acknowledge that the incident had occurred or that
the University bore any responsibility.

35. Unitas Tower did not have emergency power, leaving elevators inoperable during a
power outage.

36. Plaintiff was unable to get to her room during a power outage and was stranded in the
lobby for three hours.

37. A Residential Advisor (RA) offered to have Plaintiff carried to her room in a fitted sheet.
Plaintiff declined. Plaintiff did not suffer any physical consequences but being unable to
reach her room in a timely matter could have resulted in an inability to attend to medical

needs.

C. Bettie Johnson Hall

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000005 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 6 of 17 PagelID #: 10

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffid¥ah QRAGIbiétkk DOCUMENT
04/15/2019 12:09:36 PM
93689
38. In August 2017, Plaintiff was assigned to live in Bettie Johnson Hall, located at 401 W.

Filed

39.

40.

4].

42.

43.

44,

45.

46.

47.

Cardinal Boulevard, Louisville, KY 40208.

Students residing in Bettie Johnson Hall have quasi-private bathrooms.

It took multiple attempts for the University to provide simple accommodations such as
adequate grab bars in the bathroom.

An unknown University employee came to install grab bars and did so incorrectly. He
insisted the grab bars should not be in a “stud.”

The result was unsteady grab bars. The wall could be shaken by pulling on the grab bar
because of the poor installation.

When housing office employee Justin Liebowitz met with Plaintiff, Plaintiff explained
that the bathroom was not ADA compliant (Americans with Disabilities Act) and that the
grab bars needed to be in a stud and in particular positions.

Mr. Liebowitz was extremely rude. He laughed and responded “That’s not what you
asked for.”

After the fire drill incident in Unitas Tower, Plaintiff was concerned about safety in
Bettie Johnson. She had a meeting with the Hall Director who informed her that the
safety plan was for Plaintiff to wait by the elevator until an RA or firefighter came to get
her.

The Hall Director agreed that it was not a safe plan but that was the fire plan created by
the University.

The “safety plan” was not adequate and did not go into detail about how the firefighters
would be notified that Plaintiff was in the building, nor did it assign a specific RA to help

Plaintiff.

19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000006 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 7 of 17 PagelD #: 11

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffé¥4oh QRARIN4sk DOCUMENT
04/15/2019 12:09:36 PM
93689
48. It also did not train any University employee or RA in how to safely assist Plaintiff.

Filed

49.

50.

51.

52.

53.

54,

55.

56.

57.

58.

59.

60.

61.

62.

On one occasion, an inebriated student set off the fire alarm.

Plaintiff was again carried down the stairs by friends. No one from the University or
Bettie Johnson Hall followed up with Plaintiff to see if she got out of the building.

To Plaintiff's knowledge, no firefighter or RA ever attempted to find her at the elevator
where she was told to wait.

About one month later, another inebriated student set off the fire alarm.

Again, friends carried Plaintiff down four flights of stairs.

Again, no one ever attempted to follow up with Plaintiff.

In or around February or March 2018, Plaintiff opened her dorm room door to find thick
smoke in the hallway.

Plaintiff believed there was a fire and she did not have any way to get down the stairs.

A student, who may have been named Dewan, saw Plaintiff and carried her down the
stairs even though he did not know her.

The Good Samaritan carried Plaintiff down the four flights of stairs but almost dropped
her three times.

Again, no one reached out to contact Plaintiff.

She was told that there was no fire and that the smoke she saw and smelled was discharge
from a fire extinguisher.

Plaintiff was traumatized, believing she could have been left alone to burn to death if the
student had not come to help her.

Plaintiff had nightmares and anxiety. She could not sleep without the lights on.

19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000007 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 8 of 17 PagelD #: 12
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffd¥aah CRAGIN DOCUMENT
04/15/2019 12:09:36 PM
93689

63. When the University failed to take any action to increase Plaintiff's safety, the Plaintiff
became so anxious about her safety that continuing to live in Bettie Johnson Hall became
untenable.

64. Plaintiff moved back into her parents’ home, over twenty miles from the University, in
March 2018.

65. Plaintiffs father had to drive her to and from school every day.

66. Plaintiff had to remain on campus for nine hours per day because her father had to drop

her off before he went to work and pick her up after he got off.

COUNT ONE:

VIOLATIONS OF THE KENTUCKY CIVIL RIGHTS ACT

34. Plaintiff reiterates the allegations contained in the paragraphs above as if fully set forth
herein.

35. Plaintiff is a person that the Kentucky legislature intended to protect with the Kentucky
Civil Rights Act.

36. Student housing is a public accommodation subject to the Kentucky Civil Rights Act.
37. By engaging in the scheme and course of conduct alleged herein, Defendant engaged in
discriminatory conduct which denied Plaintiff the ability to use and enjoy the housing
accommodation in violation of the Kentucky Civil Rights Act.

38. Defendant’s actions were willful, wanton, reckless and/or grossly negligent.

39. Plaintiff is entitled to damages including statutory damages and attorney fees.

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000008 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 9 of 17 PagelD #: 13

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffd¥éoh CRAG! Bia DOCUMENT
04/15/2019 12:09:36 PM
93689
COUNT TWO:
NEGLIGENCE

Filed

A. Negligence Per Se
40. Plaintiff reiterates the allegations contained in the paragraphs above as if fully set forth
herein.
41. Defendant violated the Kentucky Civil Rights Act, the ADA, and Section 504 of the
Rehabilitation Act by its knowing failure to install grab bars in the Unitas Tower bathroom to
which Defendant assigned Plaintiff, specifically because of her disability.
42. Plaintiff was injured in a slip and fall incident in Unitas Tower (described in [P20) as a
result of Defendant’s aforementioned violations.
43. Plaintiff is a person that the Kentucky and United States legislatures intended to protect
with the Kentucky Civil Rights Act, the ADA, and the Rehabilitation Act.
44, Student housing is a public accommodation subject to the Kentucky Civil Rights Act and
the ADA. The University of Louisville is a place of higher education which receives federal
funding, subjecting it to the requirements of Section 504 of the Rehabilitation Act.
45. By engaging in the scheme and course of conduct alleged herein, Defendant engaged in
discriminatory conduct which denied Plaintiff the ability to use and enjoy the housing
accommodation in violation of the Kentucky Civil Rights Act. Plaintiff, solely by reason of her
disability, was excluded from the participation in, denied the benefits of services, or subjected to
discrimination in violation of Section 504 of the Rehabilitation Act.
46. Defendant’s actions were willful, wanton, reckless and/or grossly negligent.

47. Plaintiff is entitled to damages including compensatory damages and attorney fees.

19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000009 of 000012
Case 3:19-cv-00282-DJH Document1-2 Filed 04/15/19 Page 10 of 17 PagelID #: 14
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffdl4ah CHRLGIBiadk DOCUMENT
04/15/2019 12:09:36 PM
93689

B. Premises Liability
48. Plaintiff reiterates the allegations contained in the paragraphs above as if fully set forth
herein.
49. As landlord, Defendant owed to duty to take reasonable precautions to protect the tenant
from dangers of which it had or should have had knowledge.
50. Defendant had knowledge that Plaintiff was disabled when it assigned her to live in
Unitas tower, where the bathroom did not have grab bars.
51. Plaintiff repeatedly informed Defendant that grab bars were necessary to safely use the
shower facilities.
52. Defendant was obligated to have reinforcements built into the bathrooms for the later
installation of grab bars in the event a person with a disability moved into the building per KRS
344.360(11)(c)(3)(c). Thus, they should have been aware of the possible need for these even if
they had not been told explicitly and repeatedly.
53. Grab bars and non-slip mats in the shower are reasonable precautions against the danger
of slipping and falling, a danger which is more likely and poses higher risk of injury for a
disabled student. It was a known danger about which Defendant was put on notice.
54. Plaintiff was injured as a result of Defendant’s failure to take reasonable precautions to

protect Plaintiff from a known danger.

55.  Defendant’s actions were willful, wanton, reckless and/or grossly negligent.
56. Plaintiff is entitled to damages including compensatory damages and attorney fees.
COUNT THREE:
10

Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON, BRIAN EDWARDS (630312)

COM : 000010 of 000012
Case 3:19-cv-00282-DJH Document1-2 Filed 04/15/19 Page 11 of 17 PagelD #: 15
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffétéoh CIRAGI Giétk DOCUMENT
04/15/2019 12:09:36 PM
93689

NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

57. Plaintiff reiterates the allegations contained in the paragraphs above as if fully set forth
herein.

58.  Defendant’s negligent dereliction of duties imposed by the Kentucky Civil Rights Act,
the federal Civil Rights Act, the Americans with Disabilities Act, and Section 504 of the

Rehabilitation Act was a substantial factor in injuries suffered by Plaintiff.

59. Defendant failed to make statutorily required accommodations such as grab bars in the
bathroom.
60. Plaintiff suffered humiliation and discrimination when she had to repeatedly request

accommodations and was treated with hostility or indifference.

61. Defendant failed to make statutorily required accommodations to rules, policies,
practices, and services necessary to afford Plaintiff the ability to use and enjoy the housing
accommodations available to students without disabilities.

62. The lack of a reasonable fire safety plan caused Plaintiff significant anxiety and
emotional distress.

39. Plaintiff is entitled to damages including actual damages for pain and suffering, and

humiliation.

PRAYER FOR RELIEF
The Plaintiff prays for an Order and Judgment granting the following Relief:
1. That the Plaintiffs be awarded compensatory damages in an amount to be determined by

the Court;

11
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000011 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 12 of 17 PageID #: 16
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jeffé¥éah QRiGIibiétk DOCUMENT
04/15/2019 12:09:36 PM
93689

2. The Court award costs and attorney fees against Defendant in accordance with the
Kentucky Civil Rights Act and all other applicable provisions of law; and

3. Any and all other relief, equitable or otherwise to which the Plaintiff may be entitled.

Respectfully Submitted,

/s/ Amy S. Foster

Chestnut Centre

410 W. Chestnut Street, Ste, 331
Louisville, KY 40202-2359
(502) 807-2302
amyfoster.law@gmail.com
Counsel for Plaintiff

/s/ Ryan Fenwick

902 S. Shelby St.
Louisville, KY 40203
ryan@ryanfenwicklaw.com
(502) 563-8687

Counsel for Plaintiff

12
Filed 19-Cl-001442 03/06/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. BRIAN EDWARDS (630312)

COM : 000012 of 000012
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 13 of 17 PagelD #: 17

 

NOT ORIGINAL VOCUNEN

Case eer ad 0:01 PM
Court: CIRCUIT
County: JEFFERSON Circuit

AOC-E-105 Sum Code: Cl
Rev. 9-14

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, DRURY, JESSICA VS. UNIVERSITY OF LOUISVILLE, Defendant

TO: UNIVERSITY OF LOUISVILLE
2301 S 3RD ST, GRAWEMEYER HALL STE. 206
C/O THOMAS A. HOY, REGISTERED AGENT
LOUISVILLE, KY 40292

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

has k, NeLé—

Jefferson Circuit Clerk
Date: 3/6/2019

 

 

Proof of Service
This Summons was:

(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

CJ Not Served because:

 

 

Date: , 20
Served By

 

Title

 

 

Summons ID: @00000901916
CIRCUIT: 19-Cl-001442 Certified Mail

DRURY, JESSICA VS. UNIVERSITY OF LOUISVILLE ed
UE Page 1 of 1 erli€

Presiding Judge: HON. BRIAN EDWARDS (630312)

Cl : 000001 of 000001
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 14 of 17 PagelD #: 18
NOT ORIGINAL DOCUMENT

 

 

 

Commonwealth of Kentucky 04/15/2019 12:10:40 PM
David L. Nicholson, Jefferson Circuit Clerk 93689

Case #: 19-Cl-001442 Envelope #: 1807741

Recelved From: AMY FOSTER Account Of: AMY FOSTER

Case Title: DRURY, JESSICA VS. UNIVERSITY OF Confirmation Number: 88553244

fled On: 3762019 2:44:30PM

 

 

# Item Description Amount
1 Access To Justice Fee $20.00
2 Civil Filing Fee $150.00
3 Money Collected For Others(Court Tech. Fee) $20.00
4 Library Fee $3.00
5 Money Collected For Others(Attorney Tax Fee) $5.00
6 Money Collected For Others(Postage) $12.40
7 Charges For Services(Copy - Photocopy) $1.40

TOTAL: = =———<C~«‘«S ACB

 

 

 

Generated: 3/7/2019 Page 1 of 1
Case 3:19-cv-00282-DJH Document1-2 Filed 04/15/19 Page 15 of 17 PageID #: 19

Tendered 19-Cl-001442 04/03/2019 David L. Nicholson, Jeff¥ah QRARI BIA DOCUMENT
04/15/2019 12:11:04 PM
93689
NO. 19-CI-001442 JEFFERSON CIRCUIT COURT
DIVISION ELEVEN (11)
JUDGE BRIAN EDWARDS
JESSICA DRURY PLAINTIFF
Vv, AGREED ORDER
UNIVERSITY OF LOUISVILLE DEFENDANT

aR ko oka ok
The Parties having agreed to an extension for Defendant, University of Louisville, to have
to and including April 17, 2019 in which to file a responsive pleading, and the Court being
otherwise sufficiently advised,
IT IS HEREBY ORDERED that Defendant shall have until April 17, 2019 to file a

responsive pleading.

Date:

 

JUDGE, JEFFERSON CIRCUIT COURT

Tendered 19-Cl-001442 04/03/2019 David L. Nicholson, Jefferson Circuit Clerk

TD : 000001 of 000002
Case 3:19-cv-00282-DJH Document1-2 Filed 04/15/19 Page 16 of 17 PagelID #: 20

Tendered 419-Cl-001442 04/03/2019 David L. Nicholson, Jeffa¥@i ORIGINadkk DOCUMENT
04/15/2019 12:11:04 PM
93689

Tendered jointly by:

/s/ Randall S_ Strause

Randall S. Strause

Parker M. Wornall

STRAUSE LAW GROUP, PLLC
804 Stone Creek Pkwy., Ste. One
Louisville, KY 40223

(502) 426-1661
pwornall@strauselawgroup.com
rstrause@strauselawgroup.com
Counsel for Defendant

/s/ Amy S. Foster (pp. Parker M. Wornall)
Amy S. Foster

Chestnut Centre

410 W. Chestnut St., Ste. 331

Louisville, KY 40202-2359

(502) 807-2302

Amyfoster. law@gmail.com

and

Ryan Fenwick

902 S. Shelby St.
Louisville, KY 40203
ryan@ryanfenwicklaw.com
(502) 563-8687

Counsel for Plaintiff

Tendered 19-Cl-001442 04/03/2019 David L. Nicholson, Jefferson Circuit Clerk

TD : 000002 of 000002
Case 3:19-cv-00282-DJH Document 1-2 Filed 04/15/19 Page 17 of 17 PagelID #: 21

DRURY, JESSICA VS. UNIVERSITY OF LOUISVILLE
; KENTUCKY JEFFERSON CIRCUIT COURT

COURT OF JUSTICE Filed on 03/06/2019 as PERSONAL INJURY with HON. BRIAN EDWARDS
19-CI-001442 ***+ NOT AN OFFICIAL COURT RECORD ****

 

Parties 19-CI-001442
DRURY, JESSICA as PLAINTIFF / PETITIONER
' Address
2108 UNITY PLACE
APT 133
LOUISVILLE KY 40208

UNIVERSITY OF LOUISVILLE as DEFENDANT / RESPONDENT

: Address
2301 S 3RD ST, GRAWEMEYER HALL STE. 206
C/O THOMAS A, HOY, REGISTERED AGENT

. LOUISVILLE KY 40292

‘ Summons
CIVIL SUMMONS issued on 03/06/2019 served on 03/14/2019 by way of CERTIFIED MAIL oe '

:
'
,
ibeowa

FENWICK, RYAN as ATTORNEY FOR PLAINTIFF

‘ Address
902 S. SHELBY STREET
LOUISVILLE KY 40203

FOSTER, AMY S as ATTORNEY FOR PLAINTIFF
: Address
410 W CHESTNUT STREET

STE 331
LOUISVILLE KY 40202

STRAUSE, RANDALL as ATTORNEY FOR DEFENDANT

‘Address

:  STRAUSE LAW GROUP, PLLC
804 STONE CREEK PARKWAY, SUITE ONE
LOUISVILLE, KY 40223

Documents 19-CI-001442
COMPLAINT / PETITION filed on 03/06/2019

TENDERED DOCUMENT filed on 04/03/2019
AGREED ORDERORDER TENDER

ORDER - AGREED entered on 04/09/2019
THAT THE DFDT SHALL HAVE UNTIL 4/17/19 TO FILE A RESPONSIVE PLEADINGMAILED TO ATTORNEYS

Images 19-CI-001442
COMPLAINT / PETITION filed on 03/06/2019 Page(s): 12
SUMMONS filed on 03/06/2019 Page(s): 1
COURTESY FINANCIAL TRANSACTION REPORT filed on 03/06/2019 Page(s): 1

TENDERED DOCUMENT filed on 04/03/2019 Page(s): 2

**** End of Case Number : 19-CI-001442 ****

4/15/2019 93689
